Citation Nr: 1746110	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from a December 2013 rating decision's award of service connection for a traumatic brain injury (TBI) with post concussive headaches.

ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from January 1963 to October 1965.  The appellant in this matter has been the Veteran's representative since March 2012, and is still the Veteran's accredited representative before VA.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) that the appellant was not entitled to payment of attorney fees with respect to an award of service connection for TBI with post concussive headaches in a December 2013 rating decision.  

The Board reflects that, with respect to the award of service connection for TBI, the Veteran and her representative-the appellant in this case-appealed the assigned effective date for the award of service connection for TBI, as well as several other issues, to the Board.  The Board recently decided the Veteran's appeal as to that matter in a November 2016 Board decision; in particular, the Board denied an effective date prior to March 1, 2012 for the award of service connection for TBI with post concussive headaches.  

FINDINGS OF FACT

1.  The December 2013 rating decision's award of service connection for TBI with post concussive headaches was in response to a new claim submitted on March 1, 2012; and it was not the result of a Notice of Disagreement (NOD) submitted on or after June 20, 2007.

2.  The only claim on which a NOD was received prior to June 20, 2007, was a claim for compensation under 38 U.S.C.A. § 1151 for a seizure disorder; such is necessarily a separate and distinct claim for benefits, and cannot be reasonably construed as a claim of service connection for TBI.  

CONCLUSION OF LAW

The criteria for payment of attorney fees to the appellant by VA from past-due benefits resulting from the award of service connection for TBI with post concussive headaches to the Veteran have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.627, 14.629, 14.636 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Further, the appellant has not contended there is any deficiency in these duties regarding his claim for attorney fees.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The appellant has been provided ample opportunity to present evidence and argument in support of his claim for attorney fees, including in a substantial written argument submitted in July 2016.  

As a short background, the Veteran initially filed a service connection claim for a seizure disorder in August 2006; the AOJ construed the Veteran's claim as one for compensation under 38 U.S.C.A. § 1151 (section 1151) for a seizure disorder and denied that claim in a November 2006 rating decision.  The Veteran timely submitted a December 2006 notice of disagreement with the denial of her section 1151 claim for a seizure disorder.  Following issuance of a statement of the case, the Veteran perfected her appeal of that issue in June 2007.  Initially, the Board remanded the claim for additional development in October 2009; the case was returned to the Board in May 2011, at which time the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for a seizure disorder.  

The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court), where she was represented by a private attorney, R.P., who began her representation of the Veteran within one year of issuance of the Board's May 2011 decision.  The Court issued a January 2013 memorandum decision which vacated the Board's May 2011 decision respecting the denial of compensation under 38 U.S.C.A. § 1151 for a seizure disorder.  R.P. concluded her representation of the Veteran in August 2013, when the Court awarded her attorney fees under the Equal Access to Justice Act (EAJA) in the matter before the Court.  

Meanwhile, on March 1, 2012, the appellant in this case submitted a power of attorney, VA Form 21-22a, to become the Veteran's representative before VA; he submitted a fee agreement at that time.  On March 1, 2012, the appellant, additionally, submitted service connection claims for several issues, amongst them claims of service connection for TBI and a seizure disorder.  Eventually, in a December 2013 rating decision, the AOJ awarded service connection for TBI with post concussive headaches.  

In a December 2013 administrative decision, the AOJ denied award of attorney fees under the appellant's fee agreement to the appellant, noting that the no notice of disagreement had been submitted with respect to the TBI issue.  The appellant has timely appealed that determination by the AOJ, and this case stems from that determination.  

As to the section 1151 claim, that claim was returned to the Board in February 2014, at which time the Board again denied entitlement to compensation under 38 U.S.C.A. § 1151 for a seizure disorder, as well as a claim of service connection for a dental condition.  Additionally, in the February 2014 decision, in compliance with the December 2013 memorandum decision's directive to consider whether award of service connection for a seizure disorder on a direct or secondary basis was proper, the Board indicated that the AOJ had already addressed the service connection claim for a seizure disorder in a January 2014 rating decision; the Board therefore declined to take jurisdiction over that claim because the Veteran had not yet filed a timely notice of disagreement regarding that issue.  

The Veteran again appealed the February 2014 Board decision to the Court, which issued a March 2015 memorandum decision vacating the portion of the Board's February 2014 decision that denied service connection for a dental disorder.  The Court noted in its March 2015 memorandum decision that the Veteran had abandoned appeal of the section 1151 claim for a seizure disorder.  Ultimately, the AOJ awarded service connection for a seizure disorder as secondary to her service-connected TBI disability in a November 2015 rating decision.  

On appeal, as particularly and extensively argued in a July 2016 statement to the Board, the appellant argues that the AOJ applied the incorrect regulation in determining whether attorney fees should have been awarded in the matter of awarding service connection for TBI.  The appellant specifically indicated that 38 C.F.R. § 14.636(c)(2) governed this situation, as he was a successor attorney (to R.P.) following the issuance of the May 2011 Board decision.  

Further, the appellant argues that the issue for which the Veteran filed her notice of disagreement in December 2006 was a claim for "brain injury," and specifically asserted that the particular statute for claim of such compensation (either section 1151 or section 1110) is not relevant.  The essence of the appellant's claim, in short, is that VA has incorrectly construed the breadth of the August 2006 claim, stating "VA cannot narrowly define a claim as anything less than compensation."  

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a).  Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a NOD has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  38 C.F.R. § 14.636(e), (f).

In cases in which a NOD was filed on or before June 20, 2007, agents and attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  (This condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.)  38 C.F.R. § 14.636(c)(2). 

As an initial matter, the Board acknowledges that the there was an award of past-due benefits in the matter of service connection for TBI stemming from the December 2013 rating decision; the Board further acknowledges that the appellant in this case has complied with the power of attorney and fee agreement requirements in this case.  This case therefore solely turns on whether the appellant is allowed to charge attorney fees with respect to the TBI claim.  The Board finds that he is not so able to do so.  

The Board first notes that this attorney fee issue appears to be intertwined with the Veteran's claim for an effective date prior to March 1, 2012, for the award of service connection for her TBI disability.  The Board denied entitlement to an earlier effective date for her TBI disability in a November 2016 Board decision.  In that decision, the Board found that the first claim of entitlement of service connection for TBI was received by VA on March 1, 2012, when the appellant submitted that claim; the Board specifically found that "no earlier claim for this disability was received."  Consequently, the earliest assignable effective date for the award of service connection for TBI was March 1, 2012.  

The Board notes that the culmination of that March 2012 claim in an award of benefits was in the December 2013 rating decision; the AOJ awarded service connection for TBI in the initial adjudication of that claim, and there was no notice of disagreement received on or after June 20, 2007 with respect to the issue of service connection for TBI.  Therefore, 38 C.F.R. § 14.636(c)(1) governs this case; the first two requirements, that the AOJ issue a rating decision regarding a the issue and that a notice of disagreement respecting that issue had been filed on or after June 20, 2007, necessarily have not been met.  Accordingly, the AOJ correctly determined that attorney fees were not due to the appellant under the fee agreement, as the appellant is not able to charge attorney fees as related to the TBI claim.  

Insofar as the appellant has argued that 38 C.F.R. § 14.636(c)(2) governs this case, the Board notes that the appellant is incorrect.  The only notice of disagreement that had been filed prior to June 20, 2007, was in regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a seizure disorder.  

The Board acknowledges the appellant's assertions that the section 1151 claim was a claim for "brain injury"; however, that assertion is factually incorrect, as the August 2006 claim was quite clearly for a seizure disorder, not for TBI.  

The Board notes that the claim for a seizure disorder is completely separate and distinct from a claim for TBI; although a TBI claim may include a secondary claim for a seizure disorder, a seizure disorder claim does not necessarily raise a TBI claim in and of itself, as a person may have a seizure disorder due to some other reason than a TBI.  Moreover, the essence of the Veteran's August 2006 section 1151 claim was that her seizure disorder was due to some negligence on VA's part during treatment, i.e., her seizure disorder was the result of or aggravated by treatment at a VA medical facility.  This is far from claiming that she suffered a head injury in service and as a result of that in-service head injury she developed a seizure disorder.  

Furthermore, the Board addressed the intent of the August 2006 claim in the November 2016 decision, finding that it was "quite clear from [the August 2006 statements] that the Veteran intended to file a section 1151 claim."  The Board further found that claiming disabilities resulting from or aggravated by treatment at a VA medical facility was not merely a different theory of service connection, but rather a separate and distinct claim for "compensation" benefits.  

To this end, the Board notes that the elements of substantiating a section 1151 claim demand vastly different types of evidence and are certainly not claims for service connection; claims of service connection, obviously, are claims for injuries suffered during service, whereas section 1151 claims are necessarily claims for injuries suffered during the course of treatment at a VA facility.  They are in no way the same type of claim, and VA has traditionally not construed section 1151 claims to be claims for service connection, as award of compensation benefits under section 1151 are not injuries suffered during service.  See Anderson v. Principi, 18 Vet. App. 371 (2004) ("A section 1151 claim 'constitutes a separate and distinct claim for VA benefits.'").  

Moreover, as previously explained in the November 2016 Board decision, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  See Brannon v. West, 12 Vet. App. 32 (1998).  Thus, if the Veteran intended to file a claim for compensation benefits for TBI she was free to do so, and in fact, she finally did so on March 1, 2012.  

In short, the only claim for which the appellant could claim attorney fees based on the December 2006 notice of disagreement would be the section 1151 claim for VA compensation benefits for a seizure disorder.  That is the sole claim that a notice of disagreement was filed prior to June 20, 2007, and for which a Board decision had been rendered in May 2011, with the appellant as a successor attorney to the initial attorney, R.P., representing the Veteran at the Court as to that issue.  The Board notes that claim was abandoned before the Court, as noted in the March 2015 memorandum decision.  The claim for service connection for TBI was received by VA on March 1, 2012, from the appellant, and no notice of disagreement was ever filed in that case as to the service connection issue for TBI, as the AOJ awarded service connection in the initial adjudication of that claim in December 2013.  

The Board therefore must deny payment of attorney fees from past-due benefits resulting from a December 2013 rating decision's award of service connection for TBI with post concussive headaches in this case.  See 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.627, 14.629, 14.636


ORDER

Payment of attorney fees from past-due benefits resulting from a December 2013 rating decision's award of service connection for TBI with post concussive headaches is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


